DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the application filed on 10/07/2021.
Claims 1-12 are currently pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Horton (US 20070063893 A1), hereinafter Horton, in view of Mathews (US 20170234979 A1), hereinafter Mathews.

Regarding claim 1, Horton, as shown below, discloses an apparatus for generating a global navigation satellite system (GNSS) signal comprising the following limitations:
a receiver configured to receive GNSS navigation information, store the GNSS navigation information, (See at least Figs. 2A, 3B, items 127, 210, 255, [0034] “Further, clock 126 and almanac 127 may be preloaded into GNSS emitter 125 or may be downloaded at a later time (including but not limited to prior to installation, during installation or after installation). The downloading may be performed through the use of connecting the GNSS emitter 125 to a computer network, either wirelessly or in a wired fashion, receiving broadcast RF signals, and the like.”); 
at least one signal generator configured to receive the GNSS navigation information from the receiver, and generate pseudo GNSS signal information corresponding to a current time and a current location based on the GNSS navigation information and the frequency shift value (See at least Figs. 3A-3B, 230, 240, 255, 260, [0040] “The GNSS emitter 200 may also include a Radio Frequency Signal Generator 240 and a reference frequency oscillator 260. The reference frequency oscillator 260 may provide a master clock to the baseband processor subsystem and Radio Frequency Signal Generator 240. Alternatively, two or more oscillators may be used as a frequency source to various ones of the microprocessor 220, the signal processor 290, and the radio frequency signal generator 240.”, [0046] “While similar to the description of FIG. 3A above, FIG. 3B includes a receiving antenna 255 (or other input) by which to receive current satellite signal information relevant to given location.”, [0048] “In this embodiment, multiple GNSS emitters may be synchronized to the GNSS conditions that would exist at a specific location were the GNSS signals not obstructed, enabling compatibility with assisted GNSS receivers and standard navigating receivers.”, [0031] “The properties of the signals from the GNSS emitter unit 125 that correspond to the signals from the original satellites, if those signals were not obstructed at the location of the GNSS receiver 130, may include the same GNSS satellite pseudo-random code list, relative pseudo-random code phases, Doppler frequencies, navigation data (potentially delayed in time), and GNSS system time. The GNSS emitter units may collect the properties of the original satellites signals from a receiver antenna 120 placed in an unobstructed position, as is shown in FIG. 2A. […] Upon receiving the signals from the receiver antenna 120, the GNSS emitter 125 may extract relevant constellation information from the signal and modify one or more properties of the signals, according to a knowledge of the emitter's antenna 135 location, before reconstructing the signal for retransmission. ”); and 
a transmitter configured to generate a pseudo GNSS signal based on the pseudo GNSS signal information (See at least [0042] “The information that may be used to calculate the GNSS signal characteristics that relate to the GNSS emitter's location may include a GNSS system almanac, the GNSS emitter's location, and GNSS system time. The characteristics may include pseudo random code that includes phases and Doppler frequencies and may further include navigational data seperate from the pseudorandom codes.”, [0031] “The properties of the signals from the GNSS emitter unit 125 that correspond to the signals from the original satellites, if those signals were not obstructed at the location of the GNSS receiver 130, may include the same GNSS satellite pseudo-random code list, relative pseudo-random code phases, Doppler frequencies, navigation data (potentially delayed in time), and GNSS system time. The GNSS emitter units may collect the properties of the original satellites signals from a receiver antenna 120 placed in an unobstructed position, as is shown in FIG. 2A. […] Upon receiving the signals from the receiver antenna 120, the GNSS emitter 125 may extract relevant constellation information from the signal and modify one or more properties of the signals, according to a knowledge of the emitter's antenna 135 location, before reconstructing the signal for retransmission. ” Horton discloses receiving a variety of data, including pseudo random code which is collected and modified for retransmission.).
wherein the GNSS navigation information indicates an estimated location of a GNSS satellite over time (See at least [0032] “The clock 126 (which may or may not be a Real Time Clock as described below) and the almanac 127 may be used to create signals that correspond to satellites that are known to be visible from a given location.”)
output the pseudo GNSS signal (See at least [0043] “The mechanism for controlling operation of the GNSS emitter may include a micro-processor 220, and the mechanism for calculation of the signal to be output from antenna 250 with the modified characteristics may include a compact, low cost digital processor 290. The micro-processor 220 function and the signal processor 290 function may be realized in one processor circuit.”)
receive a real-time satellite signal (See at least [0027] “As shown in FIG. 2A, a GNSS emitter may operate in a synchronous mode. A GNSS emitter 125 receives via receive antenna 120 transmissions from satellites 110a-110c.”), and calculate a frequency shift value of the real-time satellite signal with respect to a default carrier frequency based on the real-time satellite signal (See at least Fig. 7, [0044] “Once the satellite chipping codes have been created and the navigation data has been added, the phase and frequency of the chipping code may be adjusted with phase shifters 660 according to the phase and Doppler frequencies that would correspond to the GNSS system time and the location of the GNSS emitter.”) 

Horton does not explicitly disclose to amplify the pseudo GNSS signal. However, Mathews, in the same or in a similar field of endeavor, discloses:
and amplify the pseudo GNSS signal (See at least [0028] ““Ranging signal transmitter” or “RST” means an emitter that transmits a ranging signal. This can be a global navigation satellite, a local beacon, or any transmitter that produces a signal that can be exploited as a ranging signal.”, [0127] “The up-converted R.F. signal is passed through a high pass filter 412, amplified 413, and transmitted”), 

Furthermore, it would have been obvious to one skilled in the art, before the effective filing
date of the claimed invention, to modify the GNSS generator disclosed by Horton with the signal  processing system disclosed by Mathews. One would have been motivated to do so in order to advantageously have a design that may be implemented in a variety of medium, including such that there is a significant reduction in in, weight, and power requirements (See at least [0237] “Alternatively, this approach provides significant simplification of the receiver that enables reduction size, weight and power requirements.”).

Regarding claim 2, the combination of Horton and Matthews, as shown in the rejection above, discloses all of the limitations of claim 1. Horton does not disclose the receiver is further configured to calculate the frequency shift value and a coarse/acquisition (C/A) code phase value, by cross-correlating the real-time satellite signal with a local signal generated by reflecting the pseudo GNSS signal information. However, Matthews further discloses the receiver is further configured to calculate the frequency shift value and a coarse/acquisition (C/A) code phase value, by cross-correlating the real-time satellite signal with a local signal generated by reflecting the pseudo GNSS signal information (See at least Figs. 10, 17, 20, items 1006-1010, [292] “[0292] FIG. 20 illustrates the method for resolving carrier phase ambiguity using a combination of cross correlation and SCT observables. The method shown describes the steps for resolving C/A GPS carrier phase ambiguity.”, [0241] “The Cross Correlator 1411 produces observables 1422 comprising the intercepted spread spectrum code sequence identifier and whole code phase. This information is passed to the Signal State Estimator 1412, which then provides updated spreading code observables for all intercepted emissions to one or more Signal Processing Channels 1416 to measure the carrier frequency offset.”, [0147] “SCT-A 1007 operates in the obstructed environment deriving physical state estimates using intercepted emissions from RSTs 1005, 1006 and 1008 in the manner previously described herein. GNSS satellite signal 1002 are either absorbed or reflected by the structure 1013 such that the signal level at SCT 1007 is too weak to provide useful observables.” Matthews discloses a system where pseudo GNSS signals are ‘reflected’ by RSTs such as RST-B in figure 10.). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the GNSS generator disclosed by Horton with the signal processing system disclosed by Mathews. One would have been motivated to do so in order to advantageously have a design that may be implemented in a variety of medium, including such that there is a significant reduction in in, weight, and power requirements (See at least [0237] “Alternatively, this approach provides significant simplification of the receiver that enables reduction size, weight and power requirements.”).

Regarding claim 3, the combination of Horton and Matthews, as shown in the rejection above, discloses all of the limitations of claims 1-2. Horton further discloses the signal generator is further configured to generate the pseudo GNSS signal by applying the C/A code phase value received from the receiver (See at least [0042]” The information that may be used to calculate the GNSS signal characteristics that relate to the GNSS emitter's location may include a GNSS system almanac, the GNSS emitter's location, and GNSS system time. The characteristics may include pseudo random code that includes phases and Doppler frequencies and may further include navigational data seperate from the pseudorandom codes.”, [0024] “As has been described, GNSS receivers may operate by searching the received signal for specific satellite chipping codes and measuring the phase of those codes at the receiver's location.”).
	
Regarding claim 4, the combination of Horton and Matthews, as shown in the rejection above, discloses all of the limitations of claim 1. Horton does not disclose the signal generator is further configured to generate IQ phase data generated by reflecting the pseudo GNSS signal information in a carrier wave corresponding to a frequency calculated by reflecting the frequency shift value, and output the IQ phase data to the transmitter, and the transmitter is further configured to modulate and radiate a carrier signal of a GNSS L1 frequency band by using the IQ phase data. However, Matthews further discloses the signal generator is further configured to generate IQ phase data generated by reflecting the pseudo GNSS signal information in a carrier wave corresponding to a frequency calculated by reflecting the frequency shift value (See at least Fig. 17, items 1701, 1704, 1708, 1720, 1750 [0266] “The emitted energy is coupled from the free space by antenna 1702 and input to a low noise amplifier, LNA, 1703 down converted to baseband for complex quadrature processing: in-phase (I) 1704 and quadrature (Q) 1708 signal processing paths. FIG. 17 shows both in-phase and quadrature processing paths;”, [0271] “The Signal State Estimator (SSE) 1733 uses the observations 1721, 1723, and 1735 to associate PRN ID and whole code phase observations from Cross Correlator 1732 with the spectral compressor observables. As discussed previously, matching these observables can be accomplished by multiple methods: 1) GPS almanac and approximate receiver physical state or 2) matching of code clock and carrier frequency offset observables contained in 1720 and 1750.” Matthews discloses a receiver system utilizing a spread spectrum (carrier wave) signals) and output the IQ phase data to the transmitter (See at least Figs. 4A-4B, items 406, ‘antenna’, [0128] “FIG. 4B shows the logical function blocks for a multi-channel ranging signal generator 406. In this embodiment of the present invention, the generator has two programmable channels 432 and 436 that drive a digital quadrature phase shift keying (QPSK) modulator modulating the I.F. signal generated by the digital signal synthesizer 433. The output of the modulator is the digital spread spectrum ranging signal 438 centered at the I.F. frequency.”), and the transmitter is further configured to modulate and radiate a carrier signal of a GNSS L1 frequency band by using the IQ phase data (See at least Fig. 4A, item ‘antenna’, [0128] “FIG. 4B shows the logical function blocks for a multi-channel ranging signal generator 406. In this embodiment of the present invention, the generator has two programmable channels 432 and 436 that drive a digital quadrature phase shift keying (QPSK) modulator modulating the I.F. signal generated by the digital signal synthesizer 433. The output of the modulator is the digital spread spectrum ranging signal 438 centered at the I.F. frequency.”, [0131] “For example, an SCT may be configured to support one RST/ISM band centered at 915 MHz and the GPS L1 band centered at 1575.42 MHz or the L2 band centered at 1227.6 MHz.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the GNSS generator disclosed by Horton with the signal processing system disclosed by Mathews. One would have been motivated to do so in order to advantageously have a design that may be implemented in a variety of medium, including such that there is a significant reduction in in, weight, and power requirements (See at least [0237] “Alternatively, this approach provides significant simplification of the receiver that enables reduction size, weight and power requirements.”). 

Regarding claim 5, the combination of Horton and Matthews, as shown in the rejection above, discloses all of the limitations of claims 1 and 4. Horton does not disclose the transmitter comprises a signal amplifier configured to amplify an output signal generated by reflecting the IQ phase data, the transmitter being further configured to adjust an arrival range of the output signal by adjusting an amplification factor of the signal amplifier. However, Matthews further discloses the transmitter comprises a signal amplifier configured to amplify an output signal generated by reflecting the IQ phase data, the transmitter being further configured to adjust an arrival range of the output signal by adjusting an amplification factor of the signal amplifier (See at least [0127] “The up-converted R.F. signal is passed through a high pass filter 412, amplified 413, and transmitted.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the GNSS generator disclosed by Horton with the signal processing system disclosed by Mathews. One would have been motivated to do so in order to advantageously have a design that may be implemented in a variety of medium, including such that there is a significant reduction in in, weight, and power requirements (See at least [0237] “Alternatively, this approach provides significant simplification of the receiver that enables reduction size, weight and power requirements.”).

Regarding claim 6, the combination of Horton and Matthews, as shown in the rejection above, discloses all of the limitations of claim 1. Horton further discloses the receiver is further configured to receive the GNSS navigation information in a first period from a server that provides information about a future estimated location of the GNSS satellite during a certain period of time (See at least [0024] “Since GNSS constellations may include many satellites 12 that orbit the earth continuously, a GNSS receiver may have a limited prior knowledge of which GNSS satellites 12 are overhead and which satellite chipping codes it should be searching for. Such knowledge is, in fact, stored in most GNSS receivers 14 and is referred to as an almanac. The almanac information may be pre-stored or derived and/or downloaded downstream and use of this almanac may depend on the mode of operation (e.g., synchronous or autonomous). For example, the almanac information may be downloaded through RF or IR transmissions,” Horton discloses downloading almanac data indicative of future estimated locations of GNSS satellites).

Regarding claim 7, the combination of Horton and Matthews, as shown in the rejection above, discloses all of the limitations of claim 1. Horton further discloses the receiver comprises: a first communicator configured to communicate with at least one server and the at least one signal generator (See at least Figs. 3A, 5, items 240, 320, 440, 201, [0051] “[0051] In further reference to FIG. 5, a GNSS receiver 320 may collect signals from the GNSS constellation by way of a GNSS receive antenna 310 located in clear view of the GNSS satellite signals. The GNSS receiver 320 may collect and output specific constellation information 330, such as system time, satellite visibility list, satellite chipping codes phases and Doppler frequencies and navigation data. In one example, the current constellation information may be passed to the GNSS emitter units 201 by way of a computer network server 440 and a computer network 450.”); a memory (See at least Figs. 3A-3B, item 210, [0040] “The GNSS emitter 200 includes a baseband processor subsystem, including a Non-volatile memory 210”); and a first processor configured to receive the GNSS navigation information for each of a plurality of GNSS satellites from the at least one server through the first communicator (See at least Figs. 3A-3B, 5, items 220, 290, [0044] “This satellite list may be used within the signal processor 290 to create chipping code generators 640 and navigation data streams 650 for each satellite in the list.”), store the received GNSS navigation information in the memory (See at least Figs. 3A-3B, items 210, “[0043] The mechanism for storage of the almanac and the GNSS emitter's location may include a Non-Volatile Memory (NVM) 210.”), and transmit the GNSS navigation information stored in the memory to the at least one signal generator through the first communicator (See at least Figs. 3A-3B, 5 items 210, 220, 250, 290, Horton discloses a processing chain where the above limitation may be traced.)

Regarding claim 8, the combination of Horton and Matthews, as shown in the rejection above, discloses all of the limitations of claim 1. Horton further discloses the at least one signal generator comprises: a second communicator configured to communicate with the receiver and the transmitter (See at least Fig. 5, items 310, 215, The processing chain disclosed in Fig. 5 is the same processing chain used for the first communicator, as there is no limitation that the first and second communicators are distinct from one another.); a memory configured to store the GNSS navigation information (See at least See at least Figs. 3A-3B, items 210, “[0043] The mechanism for storage of the almanac and the GNSS emitter's location may include a Non-Volatile Memory (NVM) 210.”); and a second processor configured to generate the pseudo GNSS signal information based on the frequency shift value and the GNSS navigation information (See at least Figs. 3A-3B, 5, 7, [0044] “Once the satellite chipping codes have been created and the navigation data has been added, the phase and frequency of the chipping code may be adjusted with phase shifters 660 according to the phase and Doppler frequencies that would correspond to the GNSS system time and the location of the GNSS emitter. Once the satellite chipping codes have been generated with the appropriate navigation data, phase, and Doppler frequencies that correspond to the GNSS system time and emitter's antenna location, the chipping codes may be summed and output to the GNSS emitter Radio Frequency Signal Generator 240 in the proper format 670 to drive an I/Q modulator.”), and output the pseudo GNSS signal information to the transmitter through the second communicator (See at least Figs. 3A-3B, 5, 7, item 250.)

Regarding claim 9, the combination of Horton and Matthews, as shown in the rejection above, discloses all of the limitations of claim 1. Horton does not disclose the transmitter comprises: an analog signal generator configured to generate an analog signal corresponding to the pseudo GNSS signal, by modulating a carrier signal of a frequency band of a GNSS by using IQ phase data corresponding to the pseudo GNSS signal information; a signal amplifier configured to amplify the analog signal generated by the at least one signal generator; and an antenna configured to output the amplified analog signal. However, Matthews further discloses the transmitter comprises: an analog signal generator configured to generate an analog signal corresponding to the pseudo GNSS signal, by modulating a carrier signal of a frequency band of a GNSS by using IQ phase data corresponding to the pseudo GNSS signal information (See at least Fig. 4A, items 405, 406, 409, 410, [0127] “FIG. 4A shows a logical function block diagram of the ranging signal transmitter (RST) 101, which embodies the signal generation functions described above. The RST uses a multi-channel ranging signal generator 406 to generate the specific ranging signal in accordance with the desired characteristics. This signal is then used to modulate 404 an intermediate frequency generated by a signal synthesizer 405. Depending upon the configuration, the resultant signal is filtered by 408 (either allowing the upper band, lower band, or both to pass) and passed through to a digital to analog converter 410. The resultant analog signal is up-converted 411 to the R.F. band using the frequency generated by signal synthesizer 409.”, [0128] “FIG. 4B shows the logical function blocks for a multi-channel ranging signal generator 406. In this embodiment of the present invention, the generator has two programmable channels 432 and 436 that drive a digital quadrature phase shift keying (QPSK) modulator modulating the I.F. signal generated by the digital signal synthesizer 433.”); a signal amplifier configured to amplify the analog signal generated by the at least one signal generator (See at least Fig. 4A, item 413, [0127] “The up-converted R.F. signal is passed through a high pass filter 412, amplified 413, and transmitted.”); and an antenna configured to output the amplified analog signal (See at least Fig. 4A, items 413, ‘antenna’, [0127] “The up-converted R.F. signal is passed through a high pass filter 412, amplified 413, and transmitted.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the GNSS generator disclosed by Horton with the signal processing system disclosed by Mathews. One would have been motivated to do so in order to advantageously have a design that may be implemented in a variety of medium, including such that there is a significant reduction in in, weight, and power requirements (See at least [0237] “Alternatively, this approach provides significant simplification of the receiver that enables reduction size, weight and power requirements.”).

Regarding claim 10, the combination of Horton and Matthews, as shown in the rejection above, discloses all of the limitations of claim 1. Horton further discloses the GNSS navigation information comprises at least one of pseudo-random noise (PRN) information of a GNSS signal receivable by the receiver, a code frequency, a carrier frequency, a carrier phase, a code phase, a plurality of subframes, a navigation message according to time, a pseudorange in which ionospheric delay is reflected, a pseudorange rate, an azimuth, and an altitude, or a combination thereof (See at least [0024] “As has been described, GNSS receivers may operate by searching the received signal for specific satellite chipping codes and measuring the phase of those codes at the receiver's location. Since GNSS constellations may include many satellites 12 that orbit the earth continuously, a GNSS receiver may have a limited prior knowledge of which GNSS satellites 12 are overhead and which satellite chipping codes it should be searching for. Such knowledge is, in fact, stored in most GNSS receivers 14 and is referred to as an almanac.” Horton discloses a navigation message according to time with satellite chipping codes.)

Regarding claim 12, applicant recites limitations of the same or substantially the same scope as claim 1.  Accordingly, claim 12 is rejected in the same or substantially the same manner as claim 1, shown above.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Horton, in view of Matthews, in further view of Ries (US 20170285171 A1), hereinafter Ries.

Regarding claim 11, the combination of Horton and Matthews, as shown above, discloses all the limitations of claim 1. The combination of Horton and Matthews does not explicitly disclose the GNSS navigation information is receiver independent exchange format (RINEX) information. However, Ries, in the same or in a similar field of endeavor, discloses the GNSS navigation information is receiver independent exchange format (RINEX) information (See at least [0120] “For issues of compatibility with old equipment, the unit 840 can perform some of the processing operations and supply either the raw RF signals, or the raw RF data in the RINEX (Receiver Independent EXchange Format)”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the GNSS generator disclosed by Horton with the signal processing system disclosed by Mathews with the data input disclosed by Ries. One would have been motivated to do so in order to advantageously resolve compatibility issues with old equipment (See at least [0120] “For issues of compatibility with old equipment, the unit 840 can perform some of the processing operations and supply either the raw RF signals, or the raw RF data in the RINEX (Receiver Independent EXchange Format)”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Krefft (US 20220066049 A1) discloses a HIGHLY SCALABLE, LOW LATENCY, GPU BASED GNSS SIMULATION
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH W GOOD whose telephone number is (571)272-4186. The examiner can normally be reached Mon - Thu 7:30 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.W.G./Examiner, Art Unit 3648                                                                                                                                                                                                       
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648